Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Giussani (US 2018/0120380 A1) describes a method of monitoring partial discharge activity in an alternating current (AC) electrical system, the method comprising: providing a high-frequency signal from a high-frequency sensor arranged to sense pulses in a conductor of the system that originate from partial discharge activity; providing a low-frequency signal from a low-frequency sensor arranged to sense an AC waveform in the conductor; providing a timing signal derived from the timing of successive cycles of the low-frequency signal; and digitising the high-frequency signal and capturing the digitised signal as consecutive data blocks of varying duration, wherein the capturing of each data 

	Donnal (US 11262386 B2) describes an apparatus for non-intrusive power monitoring, the apparatus comprising: a capacitive pickup; circuitry for sensing a signal from the capacitive pickup; an analog to digital converter to digitize the signal; and a digital filter configured to integrate the digitized signal into a voltage measurement while rejecting low-frequency disturbances. A method of non-intrusive power monitoring, the method comprising: sensing a signal from a capacitive pickup; digitizing the signal; and digitally filtering the digitized signal to integrate the digitized signal into a voltage measurement while rejecting low-frequency disturbances. A method of non-intrusive power monitoring, the method 
Drawing 
2.	The drawing filed on 07/09/2019 appears not describes claim 1, correction is required. See 37 CFR  § 1.83(a)
Double Patenting  
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of a relative Application No. 16/506930 now US Patent 11,125,790. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly 

Claim 1 (16506922, current case)
Claim 1 (16/506930 now US Patent 11,125,790)
1. A method for operating a power consumption metering system, the method comprising:

measuring, by a sensor deployed at a monitored site, high speed power consumption values over time to obtain a high speed value pattern of power consumption with a resolution of more than 1000 values per second;

determining one or more harmonics of the high speed value pattern;

measuring, by the sensor, low speed power consumption values over time to obtain a low speed value pattern of the power consumption with a resolution of less than 100 values per second;

providing the harmonics and the low speed value pattern to a cloud based data processing system; and

identifying a status of a power consumer of the monitored site dependent on the measured harmonics and the low speed value pattern.
1. A method for operating a power consumption metering system, the method comprising: 

measuring, by a sensor deployed at a monitored site, power consumption values over time to obtain a high speed value pattern of a power consumption with a resolution of more than 1000 values per second, 

wherein the power consumption values are harmonics obtained from a Fourier transformation; 
measuring, by the sensor, consecutive low speed power consumption values over time to obtain a low speed value pattern of the power consumption with a resolution of less than 100 values per second; 

identifying a status of a power consumer of the monitored site dependent on the high speed value pattern; and counting an operation time of the power consumer dependent on the low speed value pattern and on the identified status.



Claim 12 (16/506930 now US Patent 11,125,790)
11. A power consumption metering system comprising:

a sensor deployed at a monitored site, the sensor configured to measure granular-level power consumption;

a power consumption meter coupled to the sensor, the power consumption configured to:

determine a high speed value pattern of power consumption dependent on sensor data provided by the sensor, wherein the high speed value pattern of power consumption comprises a resolution of more than 1000 values per second;

determine one or more harmonics of the high speed value pattern; and

determine a low speed value pattern of power consumption dependent on the sensor data, wherein the low speed value pattern of the power consumption comprises a resolution of less than 100 values per second,

a cloud based data processing system configured to identify a status of a power consumer of the monitored site dependent on the measured harmonics and the low speed value pattern.
12. A power consumption metering system comprising: 

a sensor deployed at a monitored site, wherein the sensor is configured to: measure power consumption values over time to obtain a high speed value pattern of a power consumption with a resolution of more than 1000 values per second, 
wherein the power consumption values are harmonics obtained from a Fourier transformation; and measure consecutive low speed power consumption values over time to obtain a low speed value pattern of the power consumption with a resolution of less than 100 values per second; 
and a data processing system configured to identify a status of a power consumer of the monitored site dependent on the high speed value pattern, 

wherein the power consumption metering system is configured to count an operation time of the power consumer dependent on the low speed value pattern and the identified status.


Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Technology Center 2800 
March 28, 2022